Dismissed and Memorandum Opinion filed April 16, 2015.




                                      In The

                    Fourteenth Court of Appeals

                             NO. 14-15-00182-CV

                     ANTHONY CORLETTO, Appellant

                                       V.
  WELLINGTON PARK PATIO HOME ASSOCIATION, INC., Appellee

                   On Appeal from the 334th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-29865

                MEMORANDUM                     OPINION


      This is an attempted appeal from a judgment signed September 23, 2014.
The record reflects that no motion for new trial was filed. Appellant’s notice of
appeal was filed December 22, 2014.

      The notice of appeal must be filed within 30 days after the judgment is
signed when appellant has not filed a timely post-judgment motion. See Tex. R.
App. P. 26.1. Appellant’s notice of appeal was not filed timely. A motion for
extension of time is necessarily implied when an appellant, acting in good faith,
files a notice of appeal beyond the time allowed by Rule 26.1, but within the 15-
day grace period provided by Rule 26.3 for filing a motion for extension of time.
See Verburgt v. Dorner, 959 S.W.2d 615, 617–18 (1997) (construing the
predecessor to Rule 26). Appellant’s notice of appeal was not filed within the 15-
day period provided by Rule 26.3.

      On March 26, 2015, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).
Appellant filed a motion to extend time to file a brief, but filed no response to the
court’s notification of dismissal.

      Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Justices Christopher, Brown, and Wise.




                                          2